DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 1/10/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of US Patent Number 10,214,144 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Wehrenberg et al. (Wehrenberg; US 2010/0191356) discloses a mobile device (Abstract) comprising:  at least one sensor (101) configured to measure mobile device movements (1601); and a processor ([0049]) coupled to the at least one sensor, wherein the processor is configured to perform operations including:  receiving a first value corresponding to a in response to receiving the first value, as usage movements user jogging); in response to classifying the first movements of the mobile device as usage movements selects music); receiving a second value corresponding to the additional repetitive rates); in response to receiving the second value in response to receiving the second value, as usage movements matches songs to rhythm of movement); continues to play music).
TERAOKA (Teraoka; US 2016/0335556) discloses a mobile device (Abstract) comprising: at least one sensor configured to measure mobile device movements ([0031] acceleration sensor); and a processor (130) coupled to the at least one sensor, wherein the processor is configured to perform operations including:  receiving a first value corresponding to a screen state of the mobile device at a first time (20 Fig 1 “SCREEN OFF” while user is walking; [0031]); in response to receiving the first value indicating that the screen state is "off," classifying first movements of the mobile device obtained from the at least one sensor, in response to receiving the first value, as usage movements classifies context as user walking); in response to classifying the first movements of the mobile device as usage movements generates prediction of user walking); receiving a second value corresponding to the screen state of the mobile device at a second time (20 of Fig 1 “SCREEN ON” while user is riding the train); in response to receiving the second value indicating that the screen state is "on," classifying second movements of the mobile device obtained from the at least one sensor, in response to receiving the second value, as usage movements classifies contest as user on train); in response to classifying the second movements of the mobile device as non-usage movements or to receiving the second value indicating that the screen state is "off," changing the indication of mobile device usage to an indication of mobile device non-usage (Fig 1 when screen off and motion off, generates prediction of user at work).
While Wehrenberg and Teraoka disclose mobile device that make determination based on sensed movement of the device, the prior art of record fails to teach or render obvious, alone or in combination, the unique system for receiving a first value corresponding to a screen state of a mobile device at a first time; in response to receiving the first value indicating that the screen state is "off," operating at least one sensor to obtain first movement measurements corresponding to first movements of the mobile device and classifying the first movements of the mobile device as usage movements or non-usage movements based on characteristics of the first movements; in response to classifying the first movements of the mobile device as usage movements or to receiving the first value indicating that the screen state is "on," generating an indication of mobile device usage; receiving a second value corresponding to the screen state of the mobile device at a second time; in response to receiving the second value indicating that the screen state is "on," operating the at least one sensor to obtain second movement measurements corresponding to second movements of the mobile device and classifying the second movements 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S RUSHING whose telephone number is (571)270-5876.  The examiner can normally be reached on 10-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Hai can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK S RUSHING/Primary Examiner, Art Unit 2685